                                                                                           JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      2:21-CV-04473-RGK-KS                                     Date    July 6, 2021
     Title         PRESCILIANO CALDERON v. FCA US LLC, et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
  Sharon Williams (Not Present)                         Not Reported                              N/A
             Deputy Clerk                        Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

       On April 26, 2021, Presciliano Calderon (“Plaintiff”) filed a Complaint against FCA US LLC
(“Defendant”) alleging violations of the Song-Beverly Warranty Act.

      On May 28, 2021, Defendant removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Gaus v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

        In the complaint, Plaintiff seeks damages, including compensatory damages, restitution, statutory
remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support of its
removal, Defendant calculates that based on the vehicle price of $67,865.00, and $135,730.00 in civil
(i.e, two times actual damages), the amount in controversy is already exceeds the jurisdictional
minimum, not including attorneys’ fees.

        However, while the Song-Beverly Warranty Act allows a plaintiff to recover the full purchase
price of the car, this amount must be reduced to account for any use by plaintiff prior to the first repair
   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      2:21-CV-04473-RGK-KS                                   Date     July 6, 2021
     Title         PRESCILIANO CALDERON v. FCA US LLC, et al

of the vehicle. See Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3.
Here, there is there no indication as to how many miles Plaintiff drove the car prior to the first repair.
Without such facts, the Court is left with considerable doubt as to the amount in controversy. Accord
Tokmakova, 2012 WL 12952629, at *3. Further, a plaintiff’s recovery is limited to the actual payment
amount to the seller. See Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal.
2002). The Installment Contract, executed on December 29, 2019, indicates that Plaintiff paid only
$11,900.00 as a down payment, with the balance to be paid over three years. (Proudfoot Decl., Ex. A.)
With $11,900.00 as a starting point, the Court finds it implausible that the amount in controversy
exceeds $75,000.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. As to attorneys’ fees, the Court finds this to be speculative. Moreover, given the
deficiencies of Defendant’s calculations with respect to actual damages, civil penalties, which are based
on actual damages, are similarly deficient.

       Accordingly, the Court finds that Defendant has failed to plausibly allege that the amount in
controversy meets the jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.


                                                                                                :

                                                        Initials of Preparer




   CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                 Page 2 of 2
